UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7733



JAMES GUY ARNOLD, IV,

                                            Plaintiff - Appellant,

          versus


CHARLES MADES, Sheriff; VAN EVANS, Lieutenant,
Warden; THE STATE OF MARYLAND,

                                           Defendants - Appellees.



                            No. 01-7734



JAMES GUY ARNOLD, IV,

                                            Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND; M. KENNETH LONG, JR.,

                                           Defendants - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
2710, CA-01-2711)


Submitted:   January 31, 2002          Decided:     February 28, 2002
Before WILKINS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Guy Arnold, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       James Guy Arnold appeals from the district court’s orders

dismissing his petition filed pursuant to 28 U.S.C. §§ 1442(a)(1),

1443 (1994), and dismissing his petition filed pursuant to 28

U.S.C. § 1331 (1994) after construing it as a petition for a writ

of mandamus.   We have reviewed the record and the district court’s

opinions and find no reversible error.    Accordingly, we affirm the

district court’s dismissal of Arnold’s petitions.     See Arnold v.

Mades, No. CA-01-2710 (D. Md. Sept. 18, 2001); Arnold v. Maryland,

No. CA-01-2711 (D. Md. Sept. 17, 2001).    We deny Arnold’s motions

for a writ of prohibition, for a writ of mandamus, for a writ of

error coram nobis, to file an ex parte brief, for bail and return

of property, for electronic records and transcripts, for immediate

discharge, for a stay of his state court criminal prosecutions, for

an expedited hearing, for plenary review, for an evidentiary hear-

ing and formal briefing order, and for certificates of appealabil-

ity.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3